On July 8, 1942, the City of Booker, a municipal corporation located in Ochiltree and Lipscomb Counties, filed a suit in the District Court of Lipscomb County against the appellee, Ed Puls, to recover delinquent taxes due and owing by him and to foreclose its tax lien upon out lots 1, 2, 8, and 9, located in the City of Booker. The plaintiff in that case impleaded also Lipscomb County, Ochiltree County, Booker Independent School District, Huntoon Independent School District, and the State of Texas, alleging that each of them also held claims against Puls and his property for delinquent taxes, and prayed that they be cited to enter the suit and set up their respective claims. The State of Texas and the impleaded municipal corporations appeared and presented their respective claims but, although duly cited, Puls failed to appear or file an answer. On March 30, 1943, the case was regularly called and judgment by default was entered against Puls in favor of the plaintiff and the impleaded defendants for the respective amounts due them as taxes, the judgment being for the total sum of $3541.23, and the tax liens were foreclosed. On May 6, 1943, an order of sale was duly issued upon the judgment, placed in the hands of the Sheriff of Lipscomb County, who advertised the out lots for sale on June 1, 1943, at which time they were sold at public auction to the appellant, Earl Clark, for $3600, and a *Page 907 
sheriff's deed was immediately executed and delivered to the purchaser upon his payment to the sheriff of the amount called for by his bid. Appellee, Ed Puls, was present at the sale but did not bid. He stated after the sale that the purchaser had bought a lawsuit. The appellee, Cynthia M. Puls, read the notice of the sale published in the newspaper.
On March 16, 1945, the appellee, Cynthia M. Puls, wife of Ed Puls, joined by her husband, filed the instant suit against the appellant, Earl Clark, alleging that she was not a party to the tax suit; that she was a married woman and that prior to the year 1930 she and her husband, Ed Puls, purchased and established their homestead on out lots 1, 2, 8, and 9 in the town of Booker; that they erected thereon a residence and had openly and notoriously used and occupied the same as their homestead at all times since its appropriation as such. They further alleged that the judgment entered in the tax suit of the City of Booker included $930.27 which represented delinquent taxes owing by Ed Puls upon personal property and poll taxes assessed against him for the several years in which the taxes sued for had accrued; that, to that extent, the taxes sued for by the plaintiff and the impleaded defendants did not constitute a lien upon their homestead and, although no lien existed upon their homestead to secure the same, the judgment attempted to foreclose the tax liens for the amount due by Puls on personal property and as poll taxes. They alleged that the tax judgment was therefore void and did not form a legal basis for the order of sale and sheriff's deed. They alleged, on behalf of Cynthia M. Puls, that the appellant was not entitled to be reimbursed any sum paid by him, but in the event, and only in the event, that the court should find or hold that he was entitled to reimbursement she tendered to pay into court, or as the court might direct, any and all sums that would be and are legally chargeable against her said homestead property. The appellees prayed for judgment vacating and setting aside the sheriff's sale and the deed executed by him conveying the property to the appellant, for cancellation of the purported lien of the judgment, declaring the same to be void and of no force and effect as against their homestead property, that all cloud cast upon the title of same by the judgment and the proceedings in the tax suit be vacated and held for naught, and that Cynthia M. Puls be quieted in her title and possession thereof.
Appellant answered by numerous exceptions to the petition, in which, as well as in his answer, he challenged the appellees' suit as being a collateral attack upon a valid judgment of a court of competent jurisdiction, all of which were overruled and denied by the court. He set up his purchase of the property, payment of the amount bid therefor, and the deed executed to him by the Sheriff of Lipscomb County. He alleged further that if personal property taxes and poll taxes were included in the judgment he did not know of it at the time of his purchase; that his bid was a bona fide one; that he had paid for the property the amount of his bid, and was therefore an innocent purchaser for value.
The case was submitted to the court without the intervention of a jury, and at the conclusion of the trial judgment was rendered in favor of the appellees, canceling and annulling the sheriff's sale and deed executed by the sheriff, removing the cloud cast upon the title of appellees thereby, divesting appellant of any title, and investing the same in the appellees, to which appellant excepted and from which he has perfected an appeal to this Court.
A large number of assignments of error are presented in the brief but in the view we take of the case it will not be necessary to discuss them in detail. The case is controlled by two contentions presented by the assignments of error, which are to the effect, first, that the court erred in overruling appellant's special exceptions and in entering judgment against him, because the appellees' suit constituted a collateral attack upon the judgment in the tax suit and the judgment in that cause was not subject to such an attack; and, secondly, that the court erred in overruling his exceptions and rendering judgment against him in favor of the appellees, because Cynthia M. Puls was bound by the judgment rendered against her husband in the tax suit, that she was not a necessary party thereto, and therefore had no right to maintain this suit in the nature of a collateral attack upon the judgment in the former cause.
The statement of facts does not reveal in a plain and satisfactory manner the exact amount of personal property taxes and poll taxes that were included in the tax judgment. The court found, however, that the judgment included poll taxes and taxes upon personal property in a substantial amount and that the tax liens were foreclosed upon the homestead of the appellees for the *Page 908 
purpose of paying the personal property taxes and poll taxes as well as the taxes due upon the homestead property. Appellees assert in their pleadings and in their brief that the amount of these items was $930.27 and, since it is not controverted by the appellant, we assume that the judgment included the amount claimed by the appellees.
Appellant contends that this suit constitutes a collateral attack upon the judgment in the tax suit and that such an attack can not be made upon that judgment. He contends further that appellee, Cynthia M. Puls, being the wife of Ed Puls, was not a necessary party to the tax suit and was bound by the judgment. In our opinion, both of these contentions must be sustained.
It has long been the rule in this State that where a court of general jurisdiction, in the exercise of its ordinary judicial functions, renders a judgment in a cause of which it has jurisdiction, the judgment is never void regardless of how erroneous it may appear from the record or otherwise. Templeton v. Ferguson, 89 Tex. 47, 33 S.W. 329; Clayton v. Hurt, 88 Tex. 595, 32 S.W. 876; Simmons v. Arnim, 110 Tex. 309,220 S.W. 66; Newman v. City of El Paso, Tex. Civ. App. 77 S.W.2d 721; Longmire v. Taylor, Tex. Civ. App. 109 S.W.2d 525.
No question is raised as to the authority and power of the District Court of Lipscomb County to entertain jurisdiction and adjudicate the issues presented in the tax suit, nor could such a contention be successfully made, because that court undoubtedly had jurisdiction of every item of indebtedness alleged in the petition and also of the tax liens sought to be enforced. The taxes due by Ed Puls upon personal property and the poll taxes owing by him were not secured by the tax liens which secured the amount of taxes due by him upon his homestead property, and the judgment which foreclosed the tax liens and authorized the sale of the homestead property to pay the entire judgment was erroneous to the extent of the personal property taxes and the poll taxes. Since the court had jurisdiction of the entire cause, however, the error committed in subjecting the property to the payment of more taxes than were due upon the homestead property itself did not render the judgment void, but voidable only. Being voidable and not void, it was subject only to a direct attack, such as a motion for rehearing, an appeal, or perhaps an equitable bill of review. None of these having been appropriated by the defendant in that case, the judgment became final and, although it was erroneous to the extent of the personal property taxes and poll taxes, since it was not void, it cannot be attacked in a collateral proceeding such as this. Washington v. Giles, Tex. Civ. App.258 S.W. 900, 903.
In the Washington case, supra, it was contended by the appellants that their homestead had been sold, and purchased by the appellee, under an order of sale issued upon a former judgment foreclosing a lien for taxes and that the judgment included attorney's fees and interest which, being in excess of the actual taxes due, constituted an excess in the judgment for an amount for which the homestead was not liable. The Court held that the charges were legal but in the opinion said:
"If, therefore, it be conceded that Washington and wife could by proper plea of homestead in those (the tax) suits have defeated a recovery for interest on the judgments and the $3 attorney's fee taxed as costs, they could not now attack said judgments collaterally as they are attempting to do here; * * *."
Appellees contend with much earnestness that this case is controlled by the holding of the Supreme Court in the case of Cline v. Niblo,117 Tex. 474, 8 S.W.2d 633, 66 A.L.R. 916. Briefly stated, the facts in that case were that Mrs. Niblo owned certain lots in the city of Dallas and was occupying them as her homestead at the time of her death. The property was free from liens or encumbrances and after the death of Mrs. Niblo her children continued to occupy the property as their homestead. The homestead property was ordered sold by the probate court for the purpose of paying general creditors of the estate of Mrs. Niblo, and the controlling question in the case was whether in the suit, it being a collateral proceeding, the orders of the probate court directing and approving the sale of the homestead property might be attacked. The Court held that such proceeding could be maintained because the order of the probate court under which the homestead was sold was void for lack of jurisdiction over the subject matter, even though its void character did not appear upon the face of the record. The appellees contend that the instant case presents an identical question, but we think otherwise. As said in the Niblo case, we have various statutes, the effect of which is to withdraw *Page 909 
homestead property from the jurisdiction of the probate court and deny to it power to administer the homestead except where debts exist for which such an estate is constitutionally liable. These constitutional and statutory exemptions amount to a withdrawal of the homestead from the jurisdiction of probate courts in the absence of liabilities for which it may be held under the Constitution and statutes. The Court said further that the jurisdiction and power of probate courts to order the sale of homestead property, where heirs survive, is limited not only by statute but by the Constitution itself, and the holding was to the effect that a probate court, in dealing with the sale of a homestead, is not acting under its broad general powers as a probate court, in aid of which the usual presumptions apply, but is acting within a specially limited field of jurisdiction declared by the Constitution and the statutes.
Under our Constitution and statutes the district court is a court of general jurisdiction, and the District Court of Lipscomb County undoubtedly had jurisdiction of the tax suit, including the power to foreclose the tax lien upon the homestead. This presents a situation entirely different from that presented to the court in the Niblo case, and marks the distinction between those cases in which a collateral attack upon a judgment is permitted and those in which the right to make such an attack is denied.
The judgment rendered by the court in the tax suit is regular upon its face. It recites that service of citation was duly had upon the defendant, Ed Puls. There is nothing in the judgment nor in the record of that case which shows, or even indicates, that the property was the homestead of the appellees or that taxes other than those for which the homestead was legally liable were included in the judgment. All of the testimony in this case to that effect was aliunde the record in the tax suit. It is settled by a long line of decisions of the courts of this State that such a judgment is not void. It is valid and subsisting until set aside or vacated by a direct proceeding instituted for that purpose. Gehret v. Hetkes, Tex.Com.App., 36 S.W.2d 700; Maury v. Turner, Tex.Com.App., 244 S.W. 809; Ringgold v. Graham, Tex.Com.App., 13 S.W.2d 355; Newman v. City of El Paso, Tex. Civ. App. 77 S.W.2d 721.
The case of Newman v. City of El Paso, supra, involved facts very similar to those involved in this case. It was contended that the tax judgment in the former suit included taxes that were due upon lots other than those which constituted the homestead of the appellant and that because the tax lien had been foreclosed upon the homestead for such extra taxes, the judgment was void and subject to collateral attack. In an able opinion written by Justice Higgins, the Court overruled the contention and held, among other things, that in a collateral attack upon a judgment, the law does not permit inquiry into any fact which a court of general jurisdiction must have passed upon in rendering a judgment in a case of which it had jurisdiction. The very purpose of the tax suit was to ascertain whether or not taxes were due by the defendant, Ed Puls, and, if so, the amount thereof and whether or not a lien existed upon certain property to secure their payment. Those matters were adjudicated by the court in that case and, since the court was clothed with jurisdiction to do so, its judgment is not subject to the attack which the appellees seek to make upon it in this case.
Another contention presented by the appellees is that in the Cline v. Niblo case, supra, the Supreme Court held, in effect, that, notwithstanding the existence of the undoubted jurisdiction of the district court, when it forecloses an attachment lien on property and it is sold under orders of the court, the foreclosure does not shut off the right of one who claims a homestead right in it to litigate that question in a collateral proceeding. A number of cases are cited in support of the statement and it is unquestionably the law in this State. That rule does not apply to the instant case, however. An attachment lien does not come within the category of those liens permitted to be placed upon homestead property. It is an instrument created by the court and does not necessarily involve purchase money, taxes, or an amount due for improvements, and the Constitution specifically provides that the homestead shall be protected from forced sale for the payment of all debts except purchase money, taxes, or for work and material used in constructing improvements thereon. The Niblo case and the cases there cited do not hold that the district court does not have jurisdiction in such cases, but only that, when an attachment is foreclosed and the *Page 910 
homestead sold under orders of the court, such proceeding does not foreclose the right of one who claims the land as homestead to litigate that question in a collateral proceeding, referring, of course, only to those cases in which the homestead question was not litigated in the attachment proceeding. The instant case presents no such question. As we have already said, the District Court of Lipscomb County had jurisdiction of each and every item involved in the tax foreclosure proceeding. The most that can be said of its judgment is that it was erroneous because taxes other than those due upon the homestead itself were included in the judgment and the lien foreclosed on the homestead to pay them as well as those secured by the tax lien. Since the court had jurisdiction of the entire cause of action and rendered a judgment that was erroneous and therefore voidable only, its judgment is not subject to the collateral attack which appellees make upon it in this case.
Appellees contend they are not making a collateral attack upon the tax judgment. In their petition they allege no fact or condition which would indicate that the order of sale, the sale, and sheriff's deed were irregular. Their allegations are that the tax judgment is null and void and of no force or effect for the reason that Mrs. Puls was not a party to that suit and was, therefore, not bound by the judgment rendered therein. They allege further that the judgment is void for the reason that there were included in it certain taxes upon personal property and poll taxes for which, under the Constitution and laws of the State, the homestead is not liable. They allege that the tax judgment is void upon its face for the reason that it does not decree any amount as being due the several taxing units. They allege that, by reason of the fact last mentioned, if the judgment is not void, it is voidable. They allege that, notwithstanding the judgment was void and unenforcible, an order of sale was issued thereon and their property sold by the sheriff to satisfy it and a deed was executed by him, by which the property was attempted to be conveyed to the appellant, Earl Clark. They state in their petition that they are not seeking to set aside the judgment in the tax suit, however, and their prayer is not for cancellation of the judgment but for cancellation of the sheriff's deed and the purported lien of the judgment; and that all cloud cast upon the title to their property by reason of the judgment and all proceedings had thereunder be removed, canceled, vacated, and held for naught, and that Mrs. Puls be quieted in her title and possession of the property.
The judgment entered by the court below responded to the prayer of the appellees by canceling, vacating, and holding for naught the sheriff's sale and the deed executed by him, removing all cloud cast upon the title by virtue thereof, and quieting the appellees in their title and possession of the property. That this constitutes a collateral attack upon the judgment in the tax suit, we think there can be no doubt. Crawford v. McDonald, 88 Tex. 626, 33 S.W. 325; Estey  Camp v. Williams,66 Tex. Civ. App. 323, 133 S.W. 470; Smith v. Perkins, 81 Tex. 152,16 S.W. 805, 26 Am. St. Rep. 794; Newman v. Mackey, 37 Tex. Civ. App. 85,83 S.W. 31; Scudder v. Cox, 35 Tex. Civ. App. 416, 80 S.W. 872.
In the case of Estey  Camp v. Williams, supra, quoting from a recognized authority, the Court said [66 Tex. Civ. App. 323, 133 S.W. 471]:
"`If an action or proceeding is brought for the very purpose of impeaching or overturning the judgment, it is a direct attack upon it. Such is a motion or other proceeding to vacate, annul, cancel, or set aside the judgment, or any proceeding to review it in an appellate court, whether by appeal, error, or certiorari, or bill of review or, under some circumstances, an action to quiet title. On the other hand, if the action or proceeding has an independent purpose, and contemplates some other relief or result, although the overturning of the judgment may be important or even necessary to its success, then the attack upon the judgment is collateral. This is the case when the proceeding is founded upon the judgment in question, or upon its incidents or consequences as a judgment, or where the judgment forms a part of plaintiff's title or the evidence by which his claim is supported.'"
The other cases cited above are to the same general effect. According to their pleading, appellees are not seeking to set aside the judgment itself but only the sheriff's sale and the deed executed by him. These were the incidents or consequences of the judgment in the tax suit. Without the judgment they had no legal existence and before they could be destroyed the judgment must, in some manner, be *Page 911 
deprived of its virility. This is an independent proceeding instituted by them and, in addition to seeking cancellation of the sale and sheriff's deed, they pray that the cloud upon their title be removed. Even though appellees protest, both in their pleadings and in their brief, that they are not making an attack upon the judgment, in our opinion the effect of the proceeding instituted by them necessarily constitutes an attack thereon and, under the authorities we have cited and many others that could be cited, the attack made by them is a collateral one.
The next contention presented by appellant is that Cynthia M. Puls was not a necessary party to the tax suit. This is strongly contested by the appellees, the latter's contention being that Mrs. Puls' plea of homestead would have been a defense to that portion of the tax judgment which foreclosed the tax lien to discharge the taxes due by Ed Puls upon personal property and poll taxes. The rule is well settled that, if her rights are to be foreclosed, the wife is a necessary party to a foreclosure suit brought against the husband, provided there is any defense growing out of her homestead rights which she could urge and thereby defeat the action. City of San Antonio v. Berry, 92 Tex. 319,48 S.W. 496; Smith v. New Waverly State Bank, Tex. Civ. App. 76 S.W.2d 201, and cases there cited. The rule applies only to cases in which rights may be asserted which will defeat the cause of action. It does not apply to every item that may be included in the action. Appellees do not claim that the homestead right of Cynthia Puls would have been a defense to the suit for the taxes levied against the homestead, but only that it would have been a defense to those items included in the judgment which were erroneously included therein. A similar contention was made in the case of City of San Antonio v. Berry, supra, and our Supreme Court held that the property in controversy being subject to be sold for the taxes due upon it, whether it was a homestead or not, there was no question of homestead involved in the case. To the same effect are the holdings in Brown v. Foster Lumber Co., Tex. Civ. App. 178 S.W. 787; Cooley v. Miller, Tex.Com.App., 228 S.W. 1085.
The judgment of the District Court of Lipscomb County in the tax suit, in its entirety, had to do with the exercising of a power specifically entrusted to that court by the Constitution and laws of the State, and not the power itself. It had jurisdiction of the tax suit in its entirety and unquestionably possessed power to render judgment therein. If, in doing so, items were included in the foreclosure of the tax lien on the homestead which were not properly chargeable to the homestead, an error was committed. The error had to do with the exercise of its power, however, and, to that extent, rendered its judgment voidable, but did not make it void.
As indicated by what we have said, in our opinion the court below erred in overruling appellant's special exception to the effect that appellees' cause of action constituted a collateral attack upon the judgment in the tax suit and in rendering judgment against him, and also in overruling his exceptions to the effect that Cynthia Puls had no right to make such collateral attack on that judgment. According to the record before us and the authorities we have cited, under the order of sale issued upon the tax foreclosure judgment and the sheriff's deed executed and delivered to him by the Sheriff of Lipscomb County, appellant procured title to the property involved. The case seems to have been fully developed and no useful purpose can be served by another trial. The judgment of the court below will therefore be reversed and judgment here rendered denying any relief to appellees and taxing against them the costs incurred in this Court and in the court below.